Case 2:19-cr-00140-MRH Document 43 Filed 12/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, )
)
Vv. ) Criminal Case No.: 19-140

)

ROBERT COLEMAN, )
)

Defendant. )

)

)

ORDER OF COURT

AND NOW, to-wit, this a day of Deeerheo- \ , 20__, upon

consideration of the foregoing Motion For An Extension Of Time For The Filing of Pretrial

Motions, it is hereby ORDERED, ADJUDGED and DECREED that the filing of the
é Th

pretrial motions in this case be extended until the lo — day of
SAG
Ni WALA, 20 p47 and that all Speedy f trial time limits -pursuant to,| 8

 

—s Ly peuurk Gf, Fea

U.S.C. §3161 are continued and tolled for aperied-ef--~------—-

 

 

The Court finds that the ends of justice are served by the granting of this extension

and they outweigh the best interests of the public and the defendant in a speedy trial.

we

a by THE COURF

eG eo () Creag

 
